UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 05-2011



HAYWOOD CLAYTON; SYLVIA K. CLAYTON,

                                          Plaintiffs - Appellants,

          versus


AMERIQUEST MORTGAGE COMPANY,

                                             Defendant - Appellee,

          and


LAWRENCE S. MAITIN; MORRIS, SCHNEIDER &
PRIOR, LLC,

                                                       Defendants.



                            No. 05-2346



HAYWOOD CLAYTON,

                                            Plaintiff - Appellant,

          and


SYLVIA K. CLAYTON,

                                                        Plaintiff,
          versus

AMERIQUEST MORTGAGE COMPANY,

                                               Defendant - Appellee,

          and


LAWRENCE S. MAITIN; MORRIS, SCHNEIDER &
PRIOR, LLC,

                                                          Defendants.



Appeals from the United States District Court for the Middle
District of North Carolina, at Durham. N. Carlton Tilley, Jr.,
Chief District Judge. (CA-02-415-1)


Submitted:   February 23, 2006           Decided:   February 28, 2006


Before WIDENER, NIEMEYER, and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Haywood Clayton, Sylvia K. Clayton, Appellants Pro Se. Dena Beth
Langley, Stuart Carlen Gauffreau, NEXSEN PRUET ADAMS KLEEMEIER,
PLLC, Greensboro, North Carolina; Angel R. Gordon, MORRIS,
SCHNEIDER & PRIOR, LLC, Atlanta, Georgia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                                 - 2 -
PER CURIAM:

           In appeal No. 05-2011, Haywood Clayton and Sylvia K.

Clayton appeal from the district court’s order denying their

motions for a stay, for change of venue, and to vacate orders of

the district court. In appeal No. 05-2346, Haywood Clayton appeals

from the district court’s orders granting Ameriquest’s motions for

an order to show cause and for a prefiling injunction.    We have

reviewed the record and the district court’s orders and find no

reversible error. Accordingly, we affirm for the reasons stated by

the district court.   See Clayton v. Ameriquest Mortgage Co., No.

CA-02-415-1 (M.D.N.C. Aug. 24, 2005 & Oct. 26, 2005).     We deny

Ameriquest’s motion for sanctions and motion to dismiss appeal No.

05-2011.   We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.



                                                         AFFIRMED




                              - 3 -